Citation Nr: 9917694	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher evaluation for 
diplopia, left lateral gaze, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1966.

The appeal comes before the Board of Veterans' Appeals on 
appeal from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, pursuant to 38 U.S.C.A. § 1151 (West 1991), 
granted entitlement to service connection for diplopia, 
assigning a 10 percent evaluation effective from December 23, 
1991.  The veteran appealed for a higher rating and an 
earlier effective date for the grant of service connection. 

The case was previously before the Board in June 1998, at 
which time an earlier effective date was denied and the issue 
of entitlement to a higher evaluation was Remanded to obtain 
additional clinical records.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  

The Board also notes that in the statement of accredited 
representative in an appealed case dated in April 1999 
together with several associated submissions by the veteran, 
the claim for an effective date for the grant of service 
connection for diplopia is reasserted.  That issue is no 
longer before the Board on this appeal, having previously 
been finally adjudicated by the Board's June 1998 decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's diplopia is shown as constant only in the 
left lateral field.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for diplopia on left 
lateral gaze is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.77, 4.84a and 
Diagnostic Code 6090 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
current claim derives from application of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, the principles 
remain the same in the context of well-groundedness and an 
initial evaluation.  Accordingly, the increased evaluation 
issue on appeal is well-grounded.  Further, after examining 
the record, the Board is satisfied that all relevant facts 
have been properly developed in regard to this claim and that 
no further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") recently held that, in a 
claim of disagreement with the initial rating assigned, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The severity of the veteran's left lateral gaze diplopia is 
ascertained, for VA rating purposes, by reference to the 
rating criteria set forth in Diagnostic Code 6090 of the VA's 
Schedule for Rating Disabilities (Schedule), at 38 C.F.R. § 
4.84a.  In applying the criteria, regulatory provisions 
permit translation of findings of diplopia (double vision) 
into the criteria for a determination of vision under Table V 
of 38 C.F.R. § 4.84a. 38 C.F.R. § 4.84a, Diagnostic Code 
6090.  Thus, specific findings of diplopia are converted into 
terms which, ordinarily, lend themselves to the mechanical 
application of Table V of 38 C.F.R. § 4.84a.

With exceptions that are not applicable in this case, the 
best distant vision obtainable after best correction by 
glasses will be the basis of rating impairment in visual 
acuity.  38 C.F.R. § 4.75.  VA is bound by the Schedule.  38 
U.S.C.A. §§ 1155, 7104(c); see Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (en banc).

DC 6090 provides for the rating of diplopia Degree of 
diplopia Equivalent visual acuity as follows:

(a) Central 20 ......................................... 
........... 5/200 
(b) 21 to 30 : 
	(1) Down ......................................... 
....... 15/200 
	(2) Lateral ......................................... 
..... 20/100 
	(3) Up ......................................... 
.............. 20/70 
(c) 31 to 40 : 
	(1) Down ......................................... 
....... 20/200 
	(2) Lateral ......................................... 
........ 20/70 
(3) Up ......................................... 
........... 20/40

Notes: (1) Correct diagnosis reflecting disease or injury 
should be cited. 
	 (2) The above ratings will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.
	(3) When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation. 
	(4) When diplopia exists in two individual and separate 
areas of the same eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200.

In the latter 1970's, the veteran presented with complaints 
that his left eye went out intermittently since birth.  He 
underwent VA surgery in December 1975.  On examination in 
1992, he complained of blurry vision with double vision on 
left lateral gaze.  Benefits were awarded pursuant to Section 
1151.  Clinical records do not demonstrate prominent 
diplopia.  In October 1995, corrected visual acuity in the 
right eye of 20/25 was noted and with 20/20 in the left, but 
diplopia was not resolvable with prism glasses.

The veteran currently contends that he has diplopia in fields 
other than left lateral gaze.  January 1998 clinical records 
report intermittent diplopia on downgaze.  January 1999 
clinical records corroborate occasional double vision in 
straight ahead gaze when the veteran is tired and that the 
veteran has constant, not correctable, double vision in 
extreme left gaze.  Constant diplopia in fields other than 
left lateral, however, is not corroborated by clinical 
findings.  

Diplopia extending laterally between 21 and 40 degrees or 
upward between 21 and 30 degrees warrants a 10 percent 
evaluation and, if diplopia is shown as extending downward 
between 21 and 40 degrees, a 20 percent evaluation is 
warranted.  Occasional or intermittent diplopia is not 
considered a disability.  38 C.F.R. § 4.77.
The veteran's diplopia is shown as constant only in the left 
lateral field.  A higher evaluation of 20 percent is not 
warranted unless the record shows diplopia extending downward 
between 21 and 40 degrees.  There is no basis for a rating in 
excess of 10 percent to be granted for occasional central 
field diplopia in addition to left lateral gaze diplopia.  
Under the cited legal authority, evaluations must be based on 
the most prevalent field of occurrence.  Here, the most 
prevalent field of occurrence is extreme left lateral gaze.  
Under the above criteria, the preponderance of the evidence 
is against an evaluation in excess of 10 percent evaluation 
for the veteran's diplopia.  As such a higher evaluation is 
not warranted, and the claim must be denied.

There is no competent evidence of record which indicates that 
the veteran's diplopia has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a rating in excess of 10 percent diplopia, 
left lateral gaze, is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

